UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 The following N-Q relates only to the Registrants series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Fixed Income Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes111.3% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 661,000 Agriculture.9% Altria Group, Gtd. Notes 9.70 11/10/18 945,000 1,163,776 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 890,000 959,805 Asset-Backed Ctfs./Auto Receivables3.2% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 800,000 a 800,000 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 280,000 288,107 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 894,110 a 832,507 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 957,388 973,187 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 200,064 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 525,000 a,b 524,814 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 490,000 b 515,291 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 1,025,000 a 1,100,611 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. D 5.41 5/15/13 48,990 48,971 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 1/15/11 555,227 a 558,683 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 300,000 b 309,390 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,725,000 1,787,746 Asset-Backed Ctfs./Home Equity Loans1.2% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 146,047 c 134,076 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.57 10/25/35 517,652 b,c 486,467 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.68 5/25/35 216,696 b,c 213,159 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 2/25/35 129,190 c 110,173 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.65 3/25/35 434,871 b,c 428,350 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.70 7/25/35 195,580 b,c 191,983 JPMorgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.30 10/25/36 279,773 b,c 266,265 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.38 1/25/36 157,085 b,c 150,853 Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 2.57 12/27/33 302,829 b,c 250,785 Option One Mortgage Loan Trust, Ser. 2004-2, Cl. M2 1.30 5/25/34 238,837 c 168,821 Securitized Asset Backed Receivables, Ser. 2004-OP2, Cl. M2 1.30 8/25/34 779,343 b,c 548,153 Asset-Backed Ctfs./Manufactured Housing.4% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 87,708 b 87,844 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 c 979,636 Automobiles.4% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 720,000 752,400 Lear, Gtd. Notes 7.88 3/15/18 120,000 121,950 Lear, Gtd. Notes 8.13 3/15/20 235,000 239,994 Banks7.1% American Express, Sr. Unscd. Notes 7.25 5/20/14 1,090,000 1,236,375 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 160,000 164,685 Barclays Bank, Sub. Notes 10.18 6/12/21 500,000 a 653,705 Capital One Bank USA, Sub. Notes 8.80 7/15/19 1,570,000 1,900,105 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,655,000 1,740,247 Citigroup, Unscd. Notes 8.50 5/22/19 650,000 759,914 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 350,000 b 359,910 Credit Suisse, Sub. Notes 5.40 1/14/20 635,000 641,170 Goldman Sachs Group, Sr. Notes 5.38 3/15/20 390,000 387,129 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 247,000 247,457 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 945,000 1,027,594 Lloyds TSB Bank, Bank Gtd. Notes 5.80 1/13/20 1,200,000 a 1,172,976 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 625,000 c 575,250 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,970,000 1,960,985 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 565,000 b 613,295 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 265,000 269,637 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 577,000 b 585,575 UBS, Sr. Unscd. Notes 3.88 1/15/15 1,225,000 1,209,808 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 2,005,000 c 2,080,188 Building & Construction.3% Masco, Sr. Unscd. Notes 7.13 3/15/20 620,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 595,000 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 185,000 a,d 191,013 Consol Energy, Gtd. Notes 8.25 4/1/20 215,000 a,d 221,988 Commercial & Professional Services1.2% Aramark, Gtd. Notes 8.50 2/1/15 712,000 e 731,580 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 1,425,000 a 1,544,100 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 600,000 627,000 Commercial Mortgage Pass-Through Ctfs.11.0% Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 410,000 c 398,645 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 1,468,244 b,c 1,511,611 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 1,015,000 c 1,035,634 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 875,000 c 942,564 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 1,275,000 c 1,315,327 Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6.44 6/16/30 618 b 617 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.42 5/15/23 936,624 a,b,c 903,854 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 2,725,000 a,b 2,874,875 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 620,000 a,b 655,650 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,655,000 a,b 1,750,163 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 1,095,000 a 1,157,963 Crown Castle Towers, Ser. 2006-1A, Cl. F 6.65 11/15/36 530,000 a 561,964 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 202,777 b 202,796 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 1,050,000 c 1,094,183 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 460,042 b 474,525 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.50 3/6/20 2,965,000 a,c 2,641,787 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.69 3/6/20 1,120,000 a,b,c 965,493 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.30 3/6/20 650,000 a,c 530,181 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 750,000 b 761,068 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,485,000 b 1,519,214 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 225,000 a 241,031 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 825,000 a,c 863,194 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 10/15/29 147,657 b 147,658 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 641,263 b,c 649,924 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.21 11/12/37 350,000 b,c 354,813 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 1,110,000 c 1,168,482 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 1,005,000 c 1,040,899 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 6.40 2/15/31 6,105 b 6,268 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 7,458 b 7,660 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 375,000 a 387,656 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 940,000 c 1,017,902 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 309,762 b 315,782 Diversified Financial Services5.2% Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c 610,000 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 825,000 a 868,290 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 855,000 1,008,117 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 648,000 772,170 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,195,000 1,260,709 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 775,000 a 868,000 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 850,000 877,503 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,145,000 a 1,168,197 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 695,000 a 724,074 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 305,000 a 356,871 Invesco, Gtd. Notes 5.38 2/27/13 595,000 616,765 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 633,000 681,095 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 420,000 e 437,850 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 950,000 945,250 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,240,000 a 1,328,517 Reynolds Group, Sr. Scd. Notes 7.75 10/15/16 520,000 a 536,900 Electric Utilities2.9% AES, Sr. Unscd. Notes 7.75 10/15/15 1,215,000 1,242,337 AES, Sr. Unscd. Notes 8.00 10/15/17 70,000 71,400 Consumers Energy, First Mortgage Bonds, Ser. D 5.38 4/15/13 465,000 505,782 Enel Finance International, Gtd. Bonds 6.25 9/15/17 840,000 a 913,902 Exelon Generation Co., Sr. Unscd. Notes 5.20 10/1/19 660,000 667,979 FirstEnergy Solutions, Gtd. Notes 6.05 8/15/21 239,000 239,796 National Grid, Sr. Unscd. Notes 6.30 8/1/16 548,000 610,128 Nevada Power, Mortgage Notes 6.50 8/1/18 775,000 847,305 NiSource Finance, Gtd. Notes 5.25 9/15/17 760,000 764,989 NRG Energy, Gtd. Notes 7.38 1/15/17 650,000 645,125 Progress Energy, Sr. Unscd. Notes 7.05 3/15/19 590,000 666,878 Environmental Control.8% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 250,000 271,900 Republic Services, Gtd. Notes 5.50 9/15/19 515,000 a 528,403 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 620,000 666,054 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 596,000 642,517 Food & Beverages1.8% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 1,385,000 a 1,791,862 Diageo Capital, Gtd. Notes 7.38 1/15/14 710,000 826,373 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 635,000 689,180 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 595,000 e 603,925 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 670,000 676,700 Foreign/Governmental1.1% Banco Nacional de Desenvolvimiento Economico e Social, Notes 5.50 7/12/20 540,000 a 537,300 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 670,000 731,305 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 628,240 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 744,000 799,800 Health Care1.1% Boston Scientific, Sr. Unscd. Notes 6.25 11/15/15 668,000 679,836 Community Health Systems, Gtd. Notes 8.88 7/15/15 715,000 741,812 Davita, Gtd. Notes 6.63 3/15/13 727,000 735,179 Quest Diagnostic, Gtd. Notes 5.75 1/30/40 600,000 575,488 Lodging & Entertainment.4% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 300,000 315,750 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 575,000 a 586,500 Manufacturing.4% Bombardier, Sr. Notes 7.75 3/15/20 355,000 a 372,750 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 675,000 a 710,437 Media5.2% Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 100,000 107,375 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 15,000 a,e 15,656 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 585,000 a 614,250 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 a 612,496 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 560,000 a 599,200 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 430,000 a 473,000 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 220,000 a,b 229,367 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 610,000 684,044 Discovery Communications, Gtd. Notes 5.63 8/15/19 255,000 266,681 Echostar DBS, Gtd. Notes 7.75 5/31/15 900,000 945,000 News America, Gtd. Notes 6.15 3/1/37 720,000 712,013 News America, Gtd. Notes 6.65 11/15/37 515,000 543,382 News America Holdings, Gtd. Debs. 7.70 10/30/25 945,000 1,052,422 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 1,070,000 1,127,476 TCI Communications, Sr. Unscd. Bonds 7.88 2/15/26 765,000 878,938 Time Warner, Gtd. Notes 5.88 11/15/16 1,960,000 2,144,328 Time Warner Cable, Gtd. Notes 5.85 5/1/17 955,000 1,024,052 Time Warner Cable, Gtd. Notes 6.75 7/1/18 865,000 968,066 Mining1.2% BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 335,000 383,669 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 657,255 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 645,000 709,512 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 505,000 603,475 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 495,000 608,850 Office And Business Equipment.2% Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 249,390 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 359,561 Oil & Gas2.4% Chesapeake Energy, Gtd. Notes 9.50 2/15/15 535,000 584,488 EQT, Sr. Unscd. Notes 8.13 6/1/19 550,000 654,514 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 585,000 678,818 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 370,000 b 435,328 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 165,000 168,300 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 680,000 729,926 Petrohawk Energy, Gtd. Notes 7.88 6/1/15 80,000 81,900 Petrohawk Energy, Gtd. Notes 9.13 7/15/13 80,000 83,900 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 385,000 426,869 Range Resouces, Gtd. Notes 8.00 5/15/19 895,000 959,888 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 632,019 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 500,000 501,040 Packaging & Containers.1% Crown Americas, Gtd. Notes 7.63 11/15/13 288,000 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 315,000 a 327,600 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 a 531,075 Pipelines1.2% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 10,000 10,735 El Paso, Sr. Unscd. Notes 7.00 6/15/17 400,000 410,236 El Paso, Sr. Unscd. Notes 8.25 2/15/16 760,000 815,100 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 895,000 1,005,868 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 610,000 626,693 Property & Casualty Insurance3.2% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 745,000 811,009 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 565,000 621,970 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 100,000 89,361 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 263,000 257,503 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 785,000 a 839,210 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,098,000 1,152,639 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 1,000,000 a,b 1,009,272 Principal Financial Group, Gtd. Notes 8.88 5/15/19 1,035,000 1,244,908 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 970,000 999,582 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 175,000 184,162 Willis North America, Gtd. Notes 6.20 3/28/17 440,000 446,387 Willis North America, Gtd. Notes 7.00 9/29/19 390,000 409,111 Real Estate3.3% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 645,000 681,684 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 d 112,159 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 510,000 569,743 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 245,000 253,596 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 375,000 375,227 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 406,312 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 230,000 224,823 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 575,000 b 605,554 HRPT Properties Trust, Sr. Unscd. Notes 0.86 3/16/11 541,000 b,c 532,549 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 290,000 281,501 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 485,000 b 485,290 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 192,943 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 b 354,324 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 565,000 571,538 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 187,215 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 329,921 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 932,000 930,075 WEA Finance, Gtd. Notes 7.13 4/15/18 895,000 a 969,738 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 a 274,475 Residential Mortgage Pass-Through Ctfs..2% Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.60 5/25/36 547,062 b,c 439,045 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 5.22 4/30/30 23,223 b,c 14,919 Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 0.33 10/25/37 25,979 a,b,c 25,536 Retail1.0% Autozone, Sr. Unscd. Notes 5.75 1/15/15 560,000 605,082 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 539,008 a 627,652 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 499,000 485,845 Staples, Gtd. Notes 9.75 1/15/14 570,000 691,589 State/Territory General Obligations2.5% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 835,000 699,463 Los Angeles Unified School District Build America, Bonds 6.76 7/1/34 520,000 538,117 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 775,000 624,301 New York City Build America, Bonds 5.99 12/1/36 630,000 623,732 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 655,000 677,840 State of Illinois, Taxable Bonds 4.42 1/1/15 675,000 681,021 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 2,753,000 2,341,674 Steel.3% Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 585,000 Telecommunications2.6% AT & T, Sr. Unscd. Notes 5.60 5/15/18 1,465,000 1,567,439 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 1,180,000 a 1,292,100 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 1,420,000 1,553,179 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 630,000 660,420 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 305,000 328,206 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 605,000 703,377 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 370,000 a 410,700 Textiles.4% Mohawk Industries, Sr. Unscd. Notes 6.50 1/15/11 970,000 b Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 145,000 U.S. Government Agencies.4% Federal National Mortgage Association, Bonds, Ser. 1 4.75 11/19/12 853,000 f U.S. Government Agencies/Mortgage-Backed22.6% Federal Home Loan Mortgage Corp: 3.50%, 9/1/10 145,109 f 145,667 4.50%, 4/1/10 7,522 f 7,541 5.00%, 1/1/40 2,492,967 f 2,577,695 5.50%, 1/1/34 - 7/1/38 1,018,637 f 1,078,690 6.00%, 6/1/22 - 11/1/37 279,602 f 301,250 7.00%, 11/1/31 138,212 f 155,076 Federal National Mortgage Association: 5.00% 9,320,000 d,f 9,662,912 5.50% 19,110,000 d,f 20,280,253 6.00% 8,930,000 d,f 9,568,268 3.53%, 7/1/10 1,184,214 f 1,187,696 4.00%, 5/1/10 360,278 f 360,555 4.06%, 6/1/13 48,000 f 50,309 4.50%, 11/1/14 8,758 f 9,062 4.90%, 1/1/14 389,327 f 417,888 5.00%, 10/1/11 - 1/1/36 2,788,471 f 2,891,574 5.50%, 11/1/24 - 9/1/34 2,672,738 f 2,837,211 6.00%, 7/1/17 - 1/1/38 4,219,610 f 4,490,055 6.50%, 12/1/15 2,939 f 3,183 7.00%, 11/1/31 - 6/1/32 33,017 f 37,134 7.50%, 2/1/29 - 11/1/29 4,762 f 5,374 8.50%, 6/1/12 760 f 808 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 10,674 b,f 10,668 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 296,731 b,f 296,599 Government National Mortgage Association I: 6.00%, 1/15/32 1,930 2,094 6.50%, 7/15/32 3,426 3,748 8.00%, 8/15/25 - 11/15/26 25,928 29,805 9.00%, 2/15/21 10,249 11,773 U.S. Government Securities23.9% U.S. Treasury Bonds: 4.25%, 5/15/39 5,005,000 4,639,014 5.25%, 11/15/28 1,465,000 1,595,477 7.50%, 11/15/24 1,160,000 1,558,207 U.S. Treasury Notes: 1.00%, 8/31/11 1,700,000 1,708,367 1.38%, 9/15/12 595,000 596,488 2.00%, 11/30/13 26,760,000 26,814,376 3.25%, 7/31/16 8,305,000 8,393,897 3.50%, 2/15/18 3,738,000 3,750,560 3.88%, 10/31/12 10,225,000 10,886,435 Total Bonds and Notes (cost $269,712,705) Face Amount Covered by Options.1% Contracts ($) Value ($) Call Options.1% 10-Year USD LIBOR-BBA, February 2011 @ 3.631 8,080,000 g 89,190 U.S. Treasury 10 Year Notes, May 2010 @ 118 13,000,000 g 46,719 Put Options.0% 3-Month USD LIBOR-BBA, May 2010 @ 2.805 12,345,000 g Total Options (cost $266,143) Principal Short-Term Investments2.3% Amount ($) Value ($) U.S. Treasury Bills 0.04%, 4/22/10 2,200,000 2,199,820 0.10%, 4/15/10 3,500,000 3,499,800 Total Short-Term Investments (cost $5,699,810) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,309,861) 4,309,861 h Investment of Cash Collateral for Securities Loaned.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,731,886) 1,731,886 h Total Investments (cost $281,720,405) 116.1% Liabilities, Less Cash and Receivables (16.1%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities had a total market value of $41,277,538 or 16.6% of net assets. b Held by broker as collateral for open options positions. c Variable rate securityinterest rate subject to periodic change. d Purchased on a forward commitment basis. e Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $1,670,215 and the total market value of the collateral held by the fund is $1,731,886. f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. g Non-income producing security. h Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $281,720,405. Net unrealized appreciation on investments was $7,857,000 of which $10,325,666 related to appreciated investment securities and $2,468,666 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Long U.S. Treasury 5 Year Notes 90 10,335,938 June 2010 (61,102) U.S. Long Bond 31 3,599,875 June 2010 24,154 Financial Futures Short U.S. Treasury 10 Year Notes 106 (12,322,500) June 2010 130,259 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN March 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2012 @ 4.70 6,300,000 a (289,342) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 12,000,000 a (542,722) U.S. Treasury 10 Year Notes, May 2010 @ 118 260,000 a (44,689) Put Options: 2-Year USD LIBOR-BBA, April 2010 @ 2.25 36,699,000 a - 10-Year USD LIBOR-BBA, December 2010 @ 5.045 2,440,000 a (20,975) 10-Year USD LIBOR-BBA, February 2011 @ 5.364 8,080,000 a (58,637) 10-Year USD LIBOR-BBA, February 2012 @ 4.70 6,300,000 a (289,341) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 12,000,000 a (726,307) U.S. Treasury 5 Year Notes, May 2010 @ 114.50 109,000 a (58,758) (Premiums received $2,640,825) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. At March 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Argentine Peso, Expiring 4/12/2010 4,840,000 1,247,584 1,248,583 999 Brazilian Real, Expiring 4/12/2010 2,250,000 1,253,552 1,262,097 8,545 Canadian Dollar, Expiring 4/28/2010 1,265,000 1,242,053 1,245,497 3,444 Indonesian Rupiah, Expiring 4/12/2010 11,607,580,000 1,249,470 1,272,779 23,309 Malaysian Ringgit, Expiring 4/28/2010 2,050,000 614,398 627,489 13,091 Philippines Peso, Expiring 4/12/2010 57,500,000 1,248,101 1,270,729 22,628 Russian Ruble, Expiring 4/12/2010 37,430,000 1,247,562 1,269,763 22,201 South Korean Won, Expiring 4/28/2010 3,482,475,000 3,053,865 3,074,464 20,599 Sales: Proceeds ($) Euro, Expiring 4/28/2010 7,620,000 10,325,252 10,292,266 32,986 Gross Unrealized Appreciation Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury - 65,642,441 - Asset-Backed - 11,955,936 - Corporate Bonds+ - 111,559,377 - Foreign Government - 2,696,645 - Municipal Bonds - 6,186,148 - U.S. Government Agencies/Mortgage-Backed - 57,346,136 - Residential Mortgage-Backed - 479,500 - Commercial Mortgage-Backed - 27,499,383 - Mutual Funds 6,041,747 - - Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - 147,802 - Options 46,719 123,373 - Futures 154,413 - - Liabilities ($) Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - Options (103,447) (1,927,324) - Futures (61,102) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund writes (sells) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option.
